Citation Nr: 1705778	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  11-02 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for major depressive disorder claimed as depression with anxiety.

2.  Entitlement to an initial evaluation in excess of 20 percent for osteoarthritis of the cervical spine.  

3.  Entitlement to an initial evaluation in excess of 10 percent for lumbar strain with degenerative disc disease, status-post L5-S1 discectomy, prior to April 22, 2013, and from August 1, 2013.

4.  Entitlement to an initial evaluation in excess of 10 percent for right knee strain.  

5.  Entitlement to an initial compensable evaluation for left lower extremity radiculopathy, associated with lumbar strain with degenerative disc disease, status-post L5-S1 discectomy, prior to January 17, 2013, and in excess of 10 percent from that date.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from March to August 1988, May to July 2003, October 2004 to January 2006 and March 2008 to May 2009.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The rating decision granted service connection for osteoarthritis of the cervical spine, evaluated as 20 percent disabling; service connection for lumbar strain, evaluated as 10 percent disabling; and right knee strain, evaluated as 10 percent disabling.  The rating decision denied service connection for major depressive disorder.  

A December 2013 rating decision characterized the Veteran's lumbar spine disability as lumbar strain with degenerative disc disease status-post L5-S1 discectomy.  It assigned this disability a temporary evaluation of 100 percent, effective April 22, 2013.  The 10 percent evaluation resumed, effective August 1, 2013.  The rating decision granted service connection for left lower extremity radiculopathy, evaluated as 10 percent disabling, effective January 17, 2013.  

The Veteran did not file any document with VA expressing disagreement with the December 2013 decision regarding the left lower extremity radiculopathy.  However, the radiculopathy is a manifestation of his service-connected lumbar spine disability.  When the Veteran disagreed with the amount of compensation awarded for his lumbar spine disability, he did not limit his appeal to one manifestation but rather was seeking the highest rating or ratings available for disability due to his service-connected lumbar spine disability.  See AB v Brown, 6 Vet. App. 35 (1993).  Moreover, a regulation provides that VA is to evaluate any neurologic abnormalities associated with a spine disability under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).  Thus, the issues before the Board include the initial rating for left lower extremity radiculopathy, with consideration of the period prior to the January 2013 effective date assigned by the RO. 

The Veteran testified before the undersigned Veterans Law Judge in October 2016.  A transcript of that hearing is in the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the hearing, the Veteran testified that since his 2013 back surgery, he had gone to VA emergency rooms twice for pain.  However, the Veteran's eFolders do not contain any corresponding medical records.  As a result, it appears that there exist outstanding VA medical records.  Such records must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

At the hearing, the Veteran submitted September 2016 correspondence from a VA physician informing the Veteran of the results of a September 2016 MRI of the lumbar spine.  The physician requested that the Veteran contact him, so that they could discuss potential treatment options such as injections in the interventional pain clinic versus a consult with neurosurgeons.  During the hearing, the Veteran explained that his physician had decided that the MRI showed that the Veteran's spinal disc was out too far and was going to send the Veteran to an outside specialist.  On remand, any corresponding VA and private treatment records should be obtained.  38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. § 3.159.  

A February 2015 VA outpatient treatment report provides that the Veteran had radicular pain down the left arm.  During the October 2016 hearing, the Veteran testified that had he experienced numbness of the left arm in certain positions.  He also had tingling in his left fingers.  However, the report of a May 2016 cervical spine Disability Benefits Questionnaire (DBQ), which included a review of the Veteran's CPRS, provides that the Veteran had no cervical radicular symptoms, and no radicular pain or any other signs or symptoms due to radiculopathy.  In light of this conflicting evidence, the Board finds that another VA examination is warranted.  

A May 2016 DBQ provides that an April 2016 radiographic examination of the Veteran's lumbar spine resulted in an impression of unremarkable lumbar spine.  The DBQ also provides that the Veteran had no radicular pain or any other signs or symptoms due to radiculopathy.  His sole assistive device was a brace.  Those findings appear to be inconsistent with the September 2016 MRI submitted at the recent hearing and with the Veteran's testimony at that hearing.  The MRI showed disc bulges and herniation causing compression.  During the hearing, the Veteran testified that he continued to have radicular symptoms in the left leg (for which he receives VA compensation), and needed a cane as well as a brace for his service-connected lumbar spine and right knee disabilities.  In light of this conflicting evidence, another VA examination is warranted.

A May 2016 DBQ of the Veteran's right knee relates that the Veteran's sole assistive device was a knee brace, and he did not have right knee instability.  During the hearing, the Veteran reported that his right knee was unstable.  In light of this conflicting evidence, the Board finds that another VA examination is warranted.

A May 2016 DBQ provides a negative nexus opinion for the Veteran's major depressive disorder, based on the fact that a 2009 treatment note related that according to the Veteran's family his symptoms had begun recently.  However, a November 2007 VA treatment report reflects that the Veteran was isolating himself even at that time.  In a November 2016 statement, the Veteran's son recounted a time in 2007 that he tried to wake up the Veteran.  The Veteran was in a daze and did not know where he was, and tightly grabbed his son's forearm and held on for a couple of minutes.  During the hearing, the Veteran testified that his family noticed his psychiatric symptoms when he was home on leave in 2004 during his first deployment to Iraq.  Thus, it appears that the May 2016 negative medical opinion is based on an inaccurate review of the medical evidence and another VA examination is warranted.  

The Veteran May 2016 DBQs are further inadequate because they did not include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. See 38 C.F.R. § 4.59; Correia v. McDonald, 28 Vet. App. 158 (2016).  The proper adjudication of the Veteran's claims requires adequate pain and range of motion testing pursuant to 38 C.F.R. § 4.59.

During the hearing, the Veteran stated that his VA care-givers had increased the pain medications he took for his cervical spine, lumbar spine and right knee disabilities.  He stated that without the pain medications, which he had taken for a long time, his conditions would be worse and that the VA examiners failed to take this into account.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA medical records, to include any showing treatment for the lumbar spine at a VA emergency room as well as any related to referral to, or treatment by, a VA or private neuro specialist.  

2.  Obtain and associate with the record any private medical records showing lumbar spine treatment or evaluation by a private neuro specialist.  

3.  After completion of the foregoing, schedule the Veteran for appropriate examinations to determine the current severity of his cervical spine, lumbar spine and right knee disabilities.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner for review.  All indicated testing should be conducted.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the cervical spine, lumbar spine and right knee disabilities.  The appropriate DBQs should be filled out for this purpose, if possible. 

The examiner should address the Veteran's contentions that without his pain medication his disabilities would be worse.

The examiners must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint, as applicable.

If the examiners are unable to conduct the required testing or concludes that the required testing is not necessary in this case, the examiners should clearly explain why that is so.

4.  Schedule the Veteran for an examination by an appropriate VA examiner to determine the nature, extent and etiology of the Veteran's major depressive disorder.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner for review.
 
Following a review of the relevant medical evidence in the record, the medical history (including the testimony that the Veteran's family noticed his symptoms as early as 2004 and 2007), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner is asked to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's major depressive disorder is related to the Veteran's active duty.  

The examiner is requested to provide a rationale for any opinion expressed.  If the examiner finds it impossible to provide any part of the requested opinion without resort to pure speculation, he or she should so indicate.

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




